Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance, the Office notes that claims 5-6 drawn to the non-elected invention (Group II in the reply of 07/26/2021) has been cancelled by the applicant. 

Response to Arguments
Applicant’s amendments filed on 12/14/2021 overcomes the previously raised 112b rejection and overcomes the prior art of record, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4 and 7 (4 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Medvick (US 4,114,853), Kayser (US 4,190,075) and Thompson (US 3,563,267). Medvick teaches of a coupling structure comprising a spring biased ball valve that is actuated by a male coupler similar to a feature of the claimed invention. Kayser teaches of a medical gas socket comprising a double valve structure similar to applicant general claimed Thompson teaches of another example of a medical gas socket comprising an intermediate cylinder/seal carrier similar to a feature of the claimed invention. Notice that while having some of the claimed features, the closest prior art fails to show the particular structure and function of the intermediate cylinder, the inner and outer seals and the ability of the intermediate cylinder and the inner cylinder to tilt with respect to the outer cylinder as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the gas supply socket (10) comprising the outer cylinder (11), the movable body (20), the first elastic body (16), the inner cylinder (12), the valve seat portion (19), the spherical valve body (18), the second elastic body (17), the intermediate cylinder (13), the inner seal (21/21a,22b) and the outer seal (22) in combination with all the limitation as claimed in claims 1-2, 4 and 7 and as shown in at least Fig. 2 of the application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753